Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 1 of 13 PagelD# 62

 

FILED

IN THE UNITED STATES DISTRICT COURT MAY 10 2021
FOR THE EASTERN DISTRICT OF VIRGINIA 7
Norfolk Division

 

NORFOLK, VA
SABRINA R. BROWN,

Plaintiff,
v. CIVIL ACTION NO. 2:21-cv-69

UNITED STATES OF AMERICA,
Defendant.
In re: Sabrina R. Brown v. Aerian Joyner,
N.P., and Portsmouth Community Health
Center, Inc. t/a Park Place Family Medical
Center, et al, Case No. CL19004700-00,
Circuit Court for the City of Portsmouth
MEMORANDUM OPINION AND ORDER

Before the Court is Defendant’s Motion to Dismiss under Federal Rules of Civil Procedure
12(b)(1) and 12(b)(6). ECF No. 3. The Court finds that a hearing is not necessary. Having reviewed
the parties’ filings, the matter is ripe for judicial determination. For the reasons stated below,
Defendant’s Motion is GRANTED.

I. FACTUAL AND PROCEDURAL HISTORY

The following facts taken from Plaintiff Sabrina R. Brown’s (“Plaintiff”) Complaint, ECF
No. | at Exhibit 1, are considered true and cast in the light most favorable to Plaintiff. Adams v.
Bain, 697 F.2d 1213, 1219 (4th Cir. 1982),

On May 18, 2016, Plaintiff presented to the Park Place Family Health Center in Norfolk,
during which nurse practitioner Aerian Joyner (““N.P. Joyner) and the Portsmouth Community
Health Center (“PCHC”) performed various examinations and studies on the Plaintiff. Jd. at 5.

The results diagnosed “ATYPICAL squamous cells; cannot exclude a high-grade intraepithelial

lesion (ASC-H)” and recommended follow-up studies. Jd. at § 6. Plaintiff alleges that the results

CLERK, US. DISTRICT COURT

Uap annem Sap Et
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 2 of 13 PagelD# 63

were not reported to her and no follow up studies were performed. /d. at ¢ 7. Then on or about
May 19, 2017, Plaintiff was diagnosed with stage IIIB squamous cell carcinoma of the cervix. /d.
at { 8. Plaintiff alleges that PCHC and N.P. Joyner failed to perform any follow-up studies after
‘the May 18, 2016 appointment, and contends that had “the [Defendants] performed follow up
studies and treatment on or about May 18, 2016, the cancer would have been surgically treatable,
and the prognosis of the Plaintiff would be greatly improved.” Jd. at { 9. Plaintiff alleges that
PCHC and N.P. Joyner “negligently, carelessly and wrongfully fail[ed] to conform to the
applicable standard of care and did negligently fail to provide the plaintiff treatment within the
standards of care application to her condition at the time...” Jd. at § 10. Specifically, Plaintiff
alleges that PCHC and N.P. Joyner failed to adequately perform a thorough examination of
Plaintiff, test and diagnose Plaintiff's condition, as well as appreciate the presence of the lesion
and squamous cells evidence on May 18, 2016. /d.

On May 18, 2018, Plaintiff filed a suit in Portsmouth Circuit Court (CL18001912-00). The
case was nonsuited on May 12, 2019 and refiled with the Circuit Court for the City of Portsmouth,
Virginia on October 28, 2019 (CL19004700-00). See ECF No. 9; see also, ECF No. 1. On February
2, 2021, the matter was removed from state court to the United States District Court for the Eastern
District of Virginia, Norfolk Division, and the United States substituted as the proper defendant
for PCHC and N.P. Joyner. Jd, On February 2, 2021, the United States filed a Motion to Dismiss
Plaintiff's Complaint. ECF No. 3. On February 16, 2021, Plaintiff responded in opposition. ECF

No. 6. On March 1, 2021, Defendant replied. ECF No. 10.
Case 2:21-cv-00069-RAJ-LRL Document12 Filed 05/10/21 Page 3 of 13 PagelD# 64

Il. LEGAL STANDARD
A. Lack of Subject Matter Jurisdiction

The district courts of the United States are courts of limited subject matter jurisdiction. Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). They possess only the jurisdiction

authorized to them by the United States Constitution and by federal statute. Bowles v. Russell, 551
US. 205, at 212-13 (2007) (“Within constitutional bounds, Congress decides what cases the
federal courts have jurisdiction to consider.”); Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, at 377, (1994). Congress decides whether federal courts can hear cases at all and also
determines when, and under what conditions, federal courts can hear them. See United States v.
Curry, 6 How. 106, at 113 (1848) (“[A]s this appeal has not been prosecuted in the manner
directed, within the time limited by the acts of Congress, it must be dismissed for want of
jurisdiction”). The Federal Tort Claims Act (“FTCA”) is a limited waiver of sovereign immunity.
FDIC v. Meyer, 510 U.S. 471, at 475 (1994). Under the FTCA, the United States may be sued “for
injury or loss of property, or personal injury or death caused by the negligent or wrongful act or
omission of any employee of the Government while acting within the scope of his office or
employment.” 28 U.S.C. § 1346(b)(1).

When a district court lacks subject matter jurisdiction over an action, the action must be
dismissed. Arbaugh v. Y & H Corp., 546 U.S. 500, 506-07 (2006); see also, U.S. ex rel. Vuyyuru
v. Jadhav, 555 F.3d 337, 347, 2009 WL 331967 (4th Cir. 2009). Federal Rule of Civil Procedure
12(b)(1) provides dismissal of actions for lack of subject matter jurisdiction. A defendant moving
to dismiss a complaint for lack of subject matter jurisdiction may argue that the plaintiff's
complaint simply fails to allege facts upon which subject matter jurisdiction can be based. In this

first scenario, the court assumes all the facts alleged in the complaint to be true and the plaintiff is
Case 2:21-cv-00069-RAJ-LRL Document12 Filed 05/10/21 Page 4 of 13 PagelD# 65

afforded the same procedural protection as she would receive under a Rule 12(b)(6) consideration.
See Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Alternatively, the defendant may argue
that the “jurisdictional allegations of the complaint were not true.” /d. The plaintiff in this latter
situation is afforded less procedural protection. If the defendant challenges the factual predicate of
subject matter jurisdiction, “[a] trial court may then go beyond the allegations of the complaint and
in an evidentiary hearing determine if there are facts to support the jurisdictional
allegations,” without converting the motion to a summary judgment proceeding. Jd. (emphasis
added). In that situation, the presumption of truthfulness normally accorded to a complaint's
allegations does not apply, and the district court is entitled to decide disputed issues of fact with
respect to subject matter jurisdiction. See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009).

B. Failure to State a Claim

Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to state a
claim upon which relief can be granted. The United States Supreme Court has stated that in order
“[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Specifically, “[a] claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. at 678. Moreover,
at the motion to dismiss stage, the court is bound to accept all the factual allegations in the
complaint as true. Jd. However, “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Jd. Assessing the claim is a “context-
specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Jd. at 679.)). In considering a Rule 12(b)(6) motion to dismiss, the Court cannot consider
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 5 of 13 PagelD# 66

“matters outside the pleadings” without converting the motion to a summary judgment. Fed. R.
Civ. P. 12(d). Nonetheless, the Court may still “consider documents attached to the complaint . . .
as well as those attached to the motion to dismiss, so long as they are integral to the complaint and
authentic.” Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.
2007); see also Fed. R. Civ. P. 10(c).

Ii, DISCUSSION
A. The Court Lacks Subject Matter Jurisdiction

Defendant alleges that the Court lacks subject matter jurisdiction because Plaintiff failed to
exhaust her administrative remedies in accordance with the Federal Tort Claims Act, 28 U.S.C. §
2671 et seq. (“FTCA”). 42 U.S.C. § 233(a) and (g). See ECF No. 3.

When, as here, a defendant challenges the existence of subject matter jurisdiction in fact, the
plaintiff bears the burden of proving the truth of such facts by a preponderance of the evidence. See
Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.1982) (“The burden of proving subject matter
jurisdiction on a motion to dismiss is on the plaintiff, the party asserting jurisdiction.”).
Accordingly, the Court will assume all the facts alleged in the complaint to be true and the plaintiff
is afforded the same procedural protection as she would receive under aRule 12(b)(6)
consideration. See Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Unless “the jurisdictional
facts are intertwined with the facts central to the merits of the dispute,” the district court may then
go beyond the allegations of the complaint and resolve the jurisdictional facts in dispute by
considering evidence outside the pleadings, such as affidavits. Jd. at 1219-1220; see also Arbaugh
v. ¥ & AH Corp., 546 U.S. 500, at 514 (2006) (“[I]n some instances, if subject-matter jurisdiction
turns on contested facts, the trial judge may be authorized to review the evidence and resolve the

dispute on her own. If satisfaction of an essential element of a claim for relief is at issue, however,
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 6 of 13 PagelD# 67

the jury is the proper trier of contested facts.”) (internal citations omitted); Williams v. United
States, 50 F.3d 299, 304 (4th Cir. 1995) (district “court may consider the evidence beyond the
scope of the pleadings to resolve factual disputes concerning [subject matter] jurisdiction”).
Under the Public Health Service Act as amended by the Federally Supported Health Centers
Assistance Act of 1995, 42 U.S.C. § 201 et seq., eligible community health centers and their
employees may be deemed employees of the U.S. Public Health Service (PHS), and thus
Government employees, for purposes of medical malpractice tort liability. 42 U.S.C. § 233; Robles
v. Beaufort Memorial Hospital, 482 F. Supp. 2d 700, 703 (D.S.C. 2007). “When federal employees
are sued for damages for harms caused in the course of their employment, the Federal Tort Claims
Act (FTCA), 28 U.S.C. §§ 1346, 2671-2680, generally authorizes substitution of the United States
as the defendant.” Hui v. Castaneda, 559 U.S. 799, at 801-02 (2010). Specifically, Section 233(a)
makes the FTCA remedy against the United States “exclusive of any other civil action or
proceeding” for any personal injury caused by a PHS officer or employee performing a medical or
related function “while acting within the scope of his office or employment.” /d. (citing 28 U.S.C.
§§ 1346, 2671-2680).
Specifically, the statute provides in pertinent part that:
[t]he remedy against the United States provided by sections 1346(b) and 2672 of
title 28 ... for damage for personal injury, including death, resulting from the
performance of medical, surgical, dental, or related functions, including the conduct
of clinical studies or investigation, by any commissioned officer or employee of the
Public Health Service while acting within the scope of his office or
employment, shall be exclusive of any other civil action or proceeding by reason
of the same subject-matter against the officer or employee (or his estate) whose act
or omission gave rise to the claim. |
§ 233(a) (emphasis added); Hui v. Castaneda, 559 U.S. 799, 805 (2010). Accordingly,

Plaintiffs are required to bring claims under the FTCA in federal district court. Federal courts have

Jurisdiction over these claims if they are “actionable under § 1346(b).” FDIC v. Meyer, 510 U.S.
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 7 of 13 PagelD# 68

471, at 477 (1994). A claim is actionable if it alleges the six elements of § 1346(b), which are that
the claim be:
“(1] against the United States, [2] for money damages, ... [3] for injury or loss of
property, or personal injury or death [4] caused by the negligent or wrongful act or
omission of any employee of the Government [5] while acting within the scope of
his office or employment, [6] under circumstances where the United States, if a
private person, would be liable to the claimant in accordance with the law of the
place where the act or omission occurred.”
Ibid. (quoting § 1346(b)); see also, Brownback v. King, 141 S. Ct. 740, 746 (2021).The FTCA
explicitly deprives a court of subject matter jurisdiction over a case where a plaintiff has failed to
exhaust his administrative remedies by bringing a claim before the appropriate federal agency. 28
U.S.C. § 2675(a); Patock v. Fox News Television Channel, No. 11-974,2012 WL 695892, at *3
(E.D. Va. Mar. 1, 2012); see also, Antwine v. United States, No. 1:18-CV-706-LO-JFA, 2018 WL
4390728, at *2 (E.D. Va. Sept. 12, 2018). For purposes of the FTCA, a claim is presented:
[w]hen a Federal Agency receives from a claimant, his duly authorized agent or
legal representative, an executed Standard Form 95 or other written notification of
an incident, accompanied by a claim for money damages in a sum certain for injury
to or loss of property, personal injury, or death alleged to have occurred by reason
of the incident; and the title or legal capacity of the person signing, and is
accompanied by evidence of his authority to present a claim on behalf of the
claimant....

28 C.F.R. § 14.2(a); see also, Ahmed v. United States, 30 F.3d 514, 516-17 (4th Cir. 1994),
The FTCA provides a waiver of sovereign immunity if the claimant meets the administrative
requirement which states that a tort action against the United States “shall not be instituted ...
unless the claimant shall have first presented the claim to the appropriate Federal agency.” 28
U.S.C. § 2675(a); see also Henderson v. United States, 785 F.2d 121, 124 (4th Cir. 1986)
(explaining the purposes of the administrative claim requirement); Welch v. United States, 409

F.3d 646, 650 (4th Cir. 2005); Kokotis v. United States Postal Service, 223 F.3d 275, 278 (4th Cir.

2000) (“Sovereign immunity can be waived only by the sovereign; the circumstances of its waiver
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 8 of 13 PagelD# 69

must be scrupulously observed and not expanded by the courts.”). The filing of a satisfactory
administrative claim is a non-waivable jurisdictional prerequisite to filing suit against the United
States. Kokotis, 223 F.3d at 278 (‘A key jurisdictional prerequisite to filing of suit under the FTCA
involves the presentation of an administrative claim to the government . . .”); Ahmed, 30 F.3d at
516 (claim requirement “‘is jurisdictional and may not be waived.”).

As an initial matter, N.P. Joyner and Portsmouth Community Health Center (““PCHC”) are
deemed PHS employees. See 42 U.S.C. § 233(a) and (c). On June 22, 2015, HHS issued a
“deeming notice” to PCHC, the official corporate parent of Park Place Family Health Center and
N.P. Joyner’s employer. ECF No. 3 at Exhibit 1 at 12-14 (FTCA Deeming Notice No.:
1F00000939-15-01); see also 42 U.S.C. § 233(g)(1)(A), (D) and (E); § 233(h). The notice deemed
PCHC and all its full and part time employees, and all contractors who are licensed or certified
health care practitioners providing full-time services, or if not full time, are licensed in, inter alia,
family practice, and obstetrics/gynecology, to be PHS employees for the 2016 calendar year. Id.
Then, on July 11, 2016, HHS issued PCHC another deeming notice letter stating the same terms
and coverages of the 2016 calendar year to the 2017 calendar year. /d. at Exhibit 1 at 16-18 (FTCA
Deeming Notice No.: 1F00000939-16-01). As a result, during the time of the alleged negligence
in 2016 and 2017, PCHC and N.P. Joyner were deemed federal employees of the PHS. Jd; see
also, 42 U.S.C. § 233. Accordingly, the United States is the proper substitute as defendant for PHS
employees, the PCHC and N.P. Joyer. Once an entity and its covered employees are considered to
be PHS employees “for purposes of this section,” 42 U.S.C. § 233(g)(1)(E), and provided that the
Attomey General (delegated to the United States Attorney) certifies that the acts out of which the

lawsuit arise occurred within the scope of the alleged offender’s PHS office or employment, the
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 9 of 13 PagelD# 70

exclusive remedy for alleged malpractice by the PHS entity or employee lies solely against the
United States pursuant to the provisions of FTCA.

Since the United States is the proper defendant, Plaintiff was required to comply with the strict
waiver requirement of the FTCA for her to bring forth a tort claim for malpractice against the
United States. However, Plaintiff did not follow the FTCA’s administrative requirements of first
bringing a claim before HHS prior to suing in Court. See ECF No. 3 at Exhibit 2 (Decl. of Meredith
Torres). Defendant argues that her state court action satisfies and relieves Plaintiff of the FTCA
waiver requirement. However, the Court finds that the case law is clear that the FTCA requires
Plaintiff to exhaust her administrative remedies first by filing a claim with the appropriate federal
agency. See Henderson, 785 F.2d at 123-25; see also, Crack v. U.S., 694 F. Supp. 1244, 1246-47
(E.D. Va. 1988) (Ellis, J.) (claim was mailed but not received by agency; dismissal for failure to
exhaust required even though agency was aware of the accident, claims office had opened a filed
and state court action had been filed).

Therefore, the Defendant’s motion to dismiss is GRANTED because Plaintiff lacks subject
matter jurisdiction to bring her claim before the Court.

B. Statute of Limitations

Defendant alleges that Plaintiff's claim is barred by the statute of limitations. Generally, a tort
claim against the United States is ‘forever barred unless it is presented in writing to the appropriate
Federal agency within two years after such claim accrues or unless action is begun within six
months after the date of mailing, by certified or registered mail, of notice of final denial of the
claim by the agency to which it was presented.” 28 U.S.C.A. § 2401 (emphasis added). Although
FTCA liability is determined “in accordance with the law of the place where the act or omission

occurred,” 28 U.S.C. § 1346(b), federal law determines when a claim accrues. Portis v. United
Case 2:21-cv-00069-RAJ-LRL Document12 Filed 05/10/21 Page 10 of 13 PagelD# 71

States, 483 F.2d 670, 672 n. 4 (4th Cir.1973); Sexton v. United States, 832 F.2d 629, 633 n. 4
(D.C.Cir. 1987); Wehrman v. United States, 830 F.2d 1480, 1482-83 (8th Cir. 1987). The Supreme
Court has upheld the general rule under the FTCA “a tort claim accrues at the time of the plaintiff's
injury,” although in medical malpractice cases it is thought to extend “until the plaintiff has
discovered both his injury and its cause.” United States v. Kubrick, 444 U.S. 111, at 120 (1979);
see also, Gould v. U.S. Dep't of Health & Hum. Servs., 905 F.2d 738, 742 (4th Cir. 1990).

In Kubrick, the Supreme Court settled the question that a claim accrues within the meaning of
§ 2401(b) when the plaintiff knows or, in the exercise of due diligence, should have known both
the existence and the cause of his injury. As noted by the United States Court of Appeals for the
Fourth Circuit (“Fourth Circuit”), the Kubrick decision was “a retreat from the expansive view of
‘accrual’ previously adopted by a number of the circuits, including the Fourth Circuit.” Dessi v.
United States, 489 F.Supp. 722, 724 (E.D. Va. 1980). Following the Kubrick standard, the district
court concluded in Dessi,

nothing more than knowledge of injury and causation is required for the cause of
action to accrue. The action accrues even if the claimant believes that his injury was
unavoidable and did not indicate negligent treatment. It is the plaintiff's burden,
once he knows of his injury and its cause, to determine within the limitations period
whether or not to file suit.

Id. at 725. See also Gilbert v. United States, 720 F.2d 372, 374 (4th Cir.1983) (“The Supreme
Court has determined that a cause of action accrues within the meaning of [28 U.S.C.] § 2401(b)
when a prospective plaintiff knows of both the existence of his injury and its cause.”); Dearing v.
United States, 835 F.2d 226, 228 (9th Cir.1987) (“A medical malpractice claim does not accrue
under the FTCA until the plaintiff discovers, or reasonably should have discovered, his injury and

its causes.”); Wehrman, 830 F.2d at 1483 (same); Gould v. U.S. Dep't of Health & Hum. Servs.,

905 F.2d 738, 742 (4th Cir. 1990) (same). Therefore, it is not necessary that a claimant have

10
Case 2:21-cv-00069-RAJ-LRL Document12 Filed 05/10/21 Page 11 of 13 PagelD# 72

awareness that an injury was negligently inflicted. Kubrick, 444 U.S. at 124. Rather, a “cause of

action accrues under the FTCA when the plaintiffs knows, or in the exercise of reasonable

diligence should have known, that he is injured and of the cause of the injury.” Muth v. United
- States, | F.3d 246, 250 (4th Cir. 1993).

The question presented by this case is when did the Plaintiff's claim “accrue” within the
meaning of the FTCA? Here, Plaintiff was first seen at PCHC on May 18, 2016 and alleges that
the negligence in this action was PCHC and N.P. Joyner’s failure to diagnose and schedule follow-
up care after her May 2016 appointment at PCHC. See ECF No. | at Exhibit 1 at § 9. However, it
was not until a year later, on May 17, 2017, that Plaintiff received a cancer diagnosis. /d. at { 8.
Accordingly, on May 17, 2017, Plaintiff knew or certainly should have known of her injury.
Therefore, Plaintiff's two-year clock to bring a malpractice claim started on May 17, 2017. As of
this date, she was then under a duty to investigate whether that injury was wrongfully caused and
had a duty to file a tort claim with the appropriate agency by May 17, 2019.

Plaintiff argues that she satisfied the statute of limitations when she filed her suit in Portsmouth
Circuit Court on May 18, 2018 (CL18001912-00). Under Virginia law, a nonsuit is a voluntary
withdrawal or dismissal of a lawsuit by the party that filed it. The nonsuit allows the party to bring
a second suit on the same cause of action. See Va. Code Ann. § 8.01-380.! Hence, Plaintiff argues
that the nonsuit and refiling preserve the original filing date of May 18, 2018 for purposes of

calculating the applicable statute of limitations. ECF No. 9 at 1. However, Plaintiff incorrectly

 

1 A party shall not be allowed to suffer a nonsuit as to any cause of action or claim, or any other party to the
proceeding, unless he does so before a motion to strike the evidence has been sustained or before the jury
retires from the bar or before the action has been submitted to the court for decision. After a nonsuit no new
proceeding on the same cause of action or against the same party shall be had in any court other than that in
which the nonsuit was taken, unless that court is without jurisdiction, or not a proper venue, or other good
cause is shown for proceeding in another court, or when such new proceeding is instituted in a federal court.
If after a nonsuit an improper venue is chosen, the court shall not dismiss the matter but shall transfer it to
the proper venue upon motion of any party. Va. Code Ann. § 8,01-380

11
Case 2:21-cv-00069-RAJ-LRL Document12 Filed 05/10/21 Page 12 of 13 PagelD# 73

assumed that Virginia Code §§ 8.01-380, 8.01-229, which allow nonsuits to toll the statute of
limitations for Virginia lawsuits for six months, would toll the FTCA statute of limitations. Instead,
it is federal law, not state law, that defines the limitations period. See Miller v. United States, 932
F.2d 301, 303 (4th Cir. 1991) (“[F]ederal law defines the limitations period and determines when
that cause of action accrued” for all claims made pursuant to the FTCA”). In other words, state
laws do not serve to toll or delay the accrual date or statute of limitations of the FTCA
claim. See Miller, 932 F.2d at 303; see also Phillips v. United States, 260 F.3d 1316, 1319 (11th
Cir.2001) (dismissing lawsuit that was re-filed after voluntary dismissal and finding that Georgia
Code did not extend limitations period of 28 U.S.C. § 2401(b)). Moreover, there is no provision
applicable to 28 U.S.C. § 2401(b) that automatically tolls the limitation period. See 28 U.S.C. §
2401; see also, Kinson v. United States, 322 F. Supp. 2d 684, at 686 (E.D. Va. 2004) (“That the
Virginia Code permits a lawsuit to be tolled while a Plaintiff non-suits and re-files has no effect
on the accrual date of the FTCA claim. The FTCA requires that the filing of the present suit occur
within six months of the administrative decision, regardless of state procedural law.”)

In this case, Plaintiff had noticed of her injury on May 17, 2017. Her claim filed on May 18,
2018 was nonsuited on May 12, 2019. Then Plaintiff refiled her claim at Portsmouth Circuit Court
on October 28, 2019, nearly two and one-half years after she received her diagnosis. Therefore,
based on section 2401(b), Supreme Court precedent, and Fourth Circuit precedent, Plaintiff is
barred from bringing her claim.

In exceptional circumstances, however, equitable tolling may be available in suits against the
United States. See Muth v. United States, 1 F.3d 246, 251 (4th Cir. 1993). Equitable tolling is only
appropriate when the claimant has exercised due diligence in preserving her legal

rights. Jd. Moreover, to invoke the doctrine, the claimant must show that the “defendant attempted

12
Case 2:21-cv-00069-RAJ-LRL Document 12 Filed 05/10/21 Page 13 of 13 PagelD# 74

to mislead him and that the plaintiff reasonably relied on the misrepresentation by neglecting to
file a timely charge.” See English v. Pabst Brewing Co., 828 F.2d 1047, 1049 (4th
Cir.1987); Lawson v. Burlington Inds., 683 F.2d 862, 864 (4th Cir.1982); see Kinson vy. United
States, 322 F. Supp. 2d 684, 686 (E.D. Va. 2004). Here, Plaintiff has not provided the Court with
any evidence to warrant examining whether equitable tolling is applicable. The Court does not find
any reasons to justify implementation of equitable tolling and to allow Plaintiff to file suit in this
Court. Plaintiff had notice and two years to file an administrative claim against the United States,
but she did not.
Thus, Defendant’s motion to dismiss is GRANTED because Plaintiff is barred by the statute

of limitations.
C. Discretion to Stay Proceedings

Having found that the Court lacks subject matter jurisdiction and that Plaintiff is barred by
the statute of limitations, the Court would generally have broad discretion to stay proceedings.
Clinton v. Jones, 520 U.S. 681, 706 (1997). However, because Plaintiff is barred by the statute of
limitations, she cannot seek administrative relief before refiling. See Pyler vy. United States, 900
F.2d 41, 42 (4th Cir. 1990) (district court cannot stay proceeding while a plaintiff pursues the
administrative claim process). Thus, the Court cannot exercise its discretion to stay proceedings.

IV. CONCLUSION
Based on the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 3, is

GRANTED and Plaintiff's Complaint is DISMISSED.

The Court DIRECTS the Clerk to provide a copy of this Order to the partie
IT IS SO ORDERED. wa

Raymond A. Jak kson
Norfolk, Virginia United States Dist:
May 10, 2021 UNITED STATES DISTRICT JUDGE

13
